Citation Nr: 0534854	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-35 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to a compensable rating for varicose veins.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO denied entitlement to a 
disability rating in excess of zero percent for varicose 
veins in the veteran's left leg.  The veteran perfected an 
appeal of this decision.

In October 2004, the Board remanded the veteran's claim for 
further development, which has been completed.  In a July 
2005 Supplemental Statement of the Case, the Appeals 
Management Center (AMC) denied the veteran's claim for an 
increased rating.  The case has now been returned to the 
Board for disposition.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's varicose veins of the left leg are 
manifested by mild or superficial varicosities.


CONCLUSION OF LAW

The criteria for a compensable rating for varicose veins of 
the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.104, Diagnostic 
Code 7120 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a June 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a November 2003 Statement of the 
Case (SOC), and May 2004 and July 2005 Supplemental 
Statements of the Case (SSOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, and VA examination reports.  Under the circumstances 
in this case, the veteran has received the notice and 
assistance contemplated by law and adjudication of the claim 
poses no risk of prejudice to the veteran.  See Mayfield, 
supra; Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims). 

Factual Background

The RO established service connection for the veteran's 
varicose veins in the left leg by a September 1969 rating 
decision.  The RO assigned a non-compensable rating under 
Diagnostic Code 7120.  The veteran filed a claim for an 
increased rating in May 2002.

A VA examination was performed in July 2002.  The veteran 
presented with complaints of weakness in his left leg.  He 
reported that he did not use anything for his varicose veins, 
sought no treatment, and did not take any medication for the 
pain.  Examination of the left leg revealed some superficial 
varicose veins on the medial knee.  The examiner noted there 
was also some mild varicosities throughout the left upper 
extremity and the thigh region.  It was noted that the 
veteran's varicose veins were nontender to palpation.  The 
examiner indicated that there was no evidence of 
thrombophlebitis.  It was also noted that the veterans pulses 
were 2+ in the dorsalis pedis bilaterally and 2+ in the 
mediales bilaterally.  

Neurologic examination of the left leg revealed no evidence 
of loss of sensation with fine touch and pinprick.  The 
veteran's motor function was 5/5 with dorsiflexion, knee 
extension, and plantarflexion.  The veteran's knee flexion 
was also noted to be 5/5.  The examiner noted that the 
veteran's deep tendon reflexes were 2+/4 with a plantar 
response of his flexor.  Visual examination of the left leg 
revealed no appreciable difference in size.  The examiner 
diagnosed the veteran's symptoms as mild varicose veins in 
the left leg and subjective weakness for which the examiner 
could not find objective evidence.  The examiner noted there 
was no evidence of peripheral vascular disease.

The July 2002 examiner noted that the veteran was emphatic in 
purporting the weakness in his legs caused by his varicose 
veins.  The examiner indicated that something else was 
causing the weakness.  The examiner repeatedly noted that he 
could not find any objective evidence of weakness in the left 
leg and did not know of any reason why varicose veins would 
cause lower extremity weakness.  

Another VA examination was performed in February 2004.  The 
veteran again presented with complaints of weakness and 
coldness in his left leg.  Physical examination revealed that 
the veteran had no edema in his lower extremities, 
bilaterally.  It was noted that the veteran's varicosities 
were evident of the medial aspect of his left knee, but he 
had no palpable signs of phlebitis or venous cords.  The 
veteran had 2+ pulses with good capillary refill.  The 
examiner noted that motor examination was grossly intact with 
5/5 strength in the hamstrings, quadriceps, anterior 
tibialis, gastroc-soleus, and extensor hallucis longus.  The 
veteran's sensory examination was normal to light touch.  The 
examiner noted that he agreed with the July 2002 examiner who 
found that the veteran's weakness symptoms were unrelated to 
his varicose veins and that there were no objective findings 
of weakness.  However, he noted that further studies would be 
obtained.

In December 2004 the veteran presented to a VA examination 
with the same complaints.  The examiner noted that the 
majority of the veteran's pain was located at the posterior 
aspect of his knee.  Physical examination revealed similar 
findings to those of the prior two examinations.  The 
examiner noted that the veteran had significant crepitus with 
range of motion of his left knee, and believed the veteran to 
have left knee arthritis that was causing his pain.  A 
December 2004 X-ray of the veteran's left knee revealed 
ossification of the medial collateral ligament at its femoral 
insertion consistent with pelligini-stieda and minimal 
patellar and tibial spine osteophyte.  

In June 2005 the examiner who performed the veteran's 
December 2004 examination reviewed the veteran's claims file, 
studies, and examinations.  The examiner noted that the 
January 2005 ankle-brachial index revealed no hemodynamically 
significant obstructive vascular disease.  Decreased hair 
loss and shininess to his skin was noted.  The examiner 
diagnosed the veteran's symptoms as pain located behind the 
left knee, most likely secondary to left knee arthritis.  The 
examiner also diagnosed "subjective feelings of weakness and 
numbness in the leg, however, on objective testing did not 
appreciate these abnormalities."  

A June 2005 monopolar needle study revealed that the 
veteran's left tibial and peroneal motor conduction studies 
were normal, his left sural and superficial peroneal sensory 
conduction studies were normal, and a needle examination 
revealed rare positive waves in a left L5 distribution.  The 
examiner indicated that there was electrical evidence 
suggestive of an acute left L5 radiculopathy.  The examiner 
indicated that there was no evidence of mononeuropathy 
affecting the left peroneal or left tibial nerves and there 
was no evidence of a sensory motor polyneuropathy in the left 
lower extremity.  


Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Under the Rating Schedule, varicose veins warrant a 
noncompensable evaluation if they are palpable or visible but 
asymptomatic.  A 10 percent evaluation is warranted for 
varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent 
evaluation is warranted for persistent edema incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2005).  Higher ratings are assigned for 
additional symptomatology.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
supra.

Analysis

In order to be assigned a ten percent disability rating the 
veteran must more nearly approximate varicose veins 
manifested by intermittent edema of an extremity or aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  The veteran's July 2002 and December 
2004 VA examination reports indicated that the veteran's left 
leg did not reveal edema.  Although the veteran complained of 
weakness in his left knee, both examiners noted that there 
was no objective evidence of weakness.  Additionally, in June 
2005 VA examination the examiner attributed the veteran's 
complaints of pain to arthritis.  

None of the competent medical evidence of record attributes 
his subjective complaints of weakness and coldness in his 
left leg to his varicose veins.  In the absence of evidence 
showing that his varicose vein symptoms more nearly 
approximate the criteria for a higher rating, a compensable 
rating for the veteran's varicose veins is not warranted.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected varicose veins 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected varicose veins interfere markedly with employment 
(i.e., beyond that contemplated in the assigned rating), 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to a compensable rating for varicose veins is 
denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


